Citation Nr: 1736032	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, to include glaucoma.

2.  Entitlement to an effective date earlier than November 12, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

3.  Entitlement to an initial rating in excess of 50 percent prior to June 4, 2010, and in excess of 70 percent thereafter for PTSD and depressive disorder, NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 1972 to November 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Procedural history

In an October 2004 rating decision, the RO denied entitlement to service connection for PTSD, hypertension, and diabetes mellitus.  

In a September 2009 decision, the Board remanded the issues of entitlement to service connection for hypertension and a psychiatric disability, to include PTSD, to the RO for additional evidentiary development.  The issue of entitlement to service connection for diabetes mellitus was remanded for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

While the matter was in remand status, in August 2010, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for diabetes mellitus.  Because the appellant did not thereafter perfect an appeal, that issue is not in appellate status.  

Also while the matter was in remand status, in an August 2010 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for glaucoma.  In addition, the RO granted service connection for PTSD with depressive disorder and assigned an initial 50 percent rating effective June 21, 2004, and an initial 70 percent rating, effective June 4, 2010.  

The grant of service connection for PTSD with depressive disorder constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a psychiatric disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As set forth below in more detail below, the record indicates that the appellant thereafter initiated a timely appeal with the downstream elements of effective date and initial rating assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In a March 2012 decision, the Board denied service connection for hypertension.  The Board remanded the issues of whether new and material evidence has been received to reopen the claim of service connection for glaucoma and entitlement to an effective date earlier than June 21, 2004, for the award of service connection for PTSD for the issuance of a Statement of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

While the matter was in remand status, in a January 2013 rating decision, the RO granted an earlier effective date of November 12, 2003, for the award of service connection for PTSD with depressive disorder.  The RO advised the appellant that its decision constituted a full award of the benefit sought on appeal with respect to that issue.  

In February 2013, the RO issued a Statement of the Case addressing the issue of whether new and material evidence has been received to reopen the claim of service connection for glaucoma and the Veteran perfected an appeal via his submission of a timely VA Form 9 in March 2013.  

In May 2017, the appellant was afforded a Board video hearing before the undersigned.  A transcript is of record.  At the hearing, the Veteran testified that the the RO's January 2013 rating decision had not satisfied his appeal with respect to the issue of entitlement to an earlier effective date for the award of service connection for a psychiatric disability, nor had his October 2010 notice of disagreement with the initial rating assigned been addressed.  

A review of the record indicates that the appellant has contended that (1) his PTSD and depressive disorder, NOS, began during service; thus, the effective date of the grant of service connection should be at the time of his separation from service; and (2) that he is entitled to a higher initial rating for PTSD from the grant of service connection, because his symptoms have been consistently severe throughout the period of the claim.  Given his contentions and the procedural history of this case, the Board has recharacterized the issues as set forth on the cover page of this decision.  

The issues of entitlement to service connection for an eye disability, to include glaucoma, entitlement to an earlier effective date for the grant of service connection for PTSD and depressive disorder, NOS, and entitlement to an initial rating in excess of 50 percent prior to June 4, 2010, and in excess of 70 percent thereafter for PTSD and depressive disorder, NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied service connection for eye problems.  The appellant was duly notified of the RO's determination and his appellate rights, but did not appeal, nor was new and material evidence received in the following year.

2.  Evidence received since the final March 1997 rating decision denying service connection for eye problems relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for an eye disability.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection for eye problems is final.  38 U.S.C.A. § 7105(c) (West 1996) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for an eye disability, to include glaucoma.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


III.  Analysis

In a March 1997 rating decision, the RO denied service connection for eye problems, finding that the record contained no diagnosis of an eye disability or any in-service complaints, treatment, or diagnosis of an eye disease or injury.  The RO noted that the appellant's service treatment records were negative for complaints or findings of an eye disability and that the appellant had failed to report for a VA medical examination without good cause.  The appellant was notified of the RO's determination and his appellate rights in an April 1997 letter, but he did not perfect an appeal within the applicable time period.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 1997.  That evidence includes an October 2008 clinical note, which states that the appellant was diagnosed with glaucoma, open-angle, in April 2004.

This evidence is new, as the evidence before the RO at the time of its March 1997 rating decision did not include clinical evidence of a diagnosis of glaucoma.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied in part because there was no current diagnosis of an eye disability.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for an eye disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence has been received and the claim of entitlement to service connection for an eye disability, to include glaucoma, is reopened.


REMAND

A.  Entitlement to service connection for an eye disability, to include glaucoma.

The appellant testified that he incurred an injury to his eyes from shrapnel during grenade training.  He contends that this injury caused him to develop glaucoma.  He stated that his eyes were flushed out, he was provided eye drops, and he was later provided eyeglasses.  The appellant has a current diagnosis of glaucoma.

The appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).


B. and C.  Entitlement to an earlier effective date for PTSD and depressive disorder, NOS, and entitlement to an initial rating in excess of 50 percent, prior to June 4, 2010, for PTSD and depressive disorder, NOS.

The appellant is currently service-connected for PTSD with depressive disorder, NOS.  His disability evaluation is 50 percent from November 12, 2003, and 70 percent from June 4, 2010.

As set forth above, the RO has not issued a Statement of the Case addressing these issues.  The RO noted that the January 2013 rating decision which granted an earlier effective date of November 12, 2003, for the grant of service connection, was a complete grant of the benefits sought on appeal but, as explained above, the appellant has contended that his appeal was not satisfied in full.

As a Statement of the Case has not been issued with respect to these claims, the Board is required to remand this matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to an effective date earlier than November 12, 2003, for the grant of service connection for PTSD and depressive disorder, NOS; and entitlement to an initial rating in excess of 50 percent for PTSD and depressive disorder, NOS, prior to June 4, 2010, and in excess of 70 percent thereafter.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.
2.  Schedule the appellant for an examination to determine the nature and etiology of any and all eye disabilities.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify all eye disabilities currently present.  If any previously diagnosed disorder, including glaucoma, is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed eye disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the appellant's contentions regarding an in-service eye injury, service treatment records showing that the appellant reported eye trouble at separation, and the October 1974 "Physical and Mental Status on Release from Active Service," showing that the Veteran received a "PULHES" profile of "1" in all categories except his eyes, for which he received a "2."

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


